Title: Gallatin’s Comments on Address from Philadelphia Ward Committees, 17 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              17-18 July 1803
            
          
          
          
            
              +
              Lewis Rush—
              carver, a respectable & firm republican—not known personally
            
            
              +
              Sallows Shewell—
              shop-keeper, a consistant republican, honest man, rather weak, candidate for office
              }
              known persony.
            
            
              +
              James Ker—
              coachmaker, an old, warm, consistant republican, honest man—
              }
               do
            
            
              +
              John Barker—
              I presume the General of Militia, same as Ker, but more intelligent & conspicuous—
              }
               do
            
            
              
              John L. Leib—
              lawyer, the Doctor’s brother—
              
               do. slightly
            
            
              +
              P. Gravenstine—
              keeps a fruit shop, old republican—
              not known persony 
            
            
              
              Joseph Scott—
              the Geographer—warm, & I believe honest—a new man—
              known person[ly]
            
            
              
              W. Duane
              ———also new—
              
               do.
            
          
          The five marked + which are distinguished by the name of old republicans were active whigs during the war & republican ever since—Scott & Duane came since the war but uniform republicans since they came—Of Leib’s former politics I know nothing; the family were I presume whigs; but it is only since the French revolution that the Doctr. was with us. Before that he wanted to support Fred. Muhlenberg for Govr. against Mifflin whom the repub. then supported. That, however, might be merely personal. I do not know a single one amongst the other signers, but have heard the names of Geyer, Willis, Gibbs, Purdon, & Shoemaker. My not knowing them is no proof of their not being conspicuous in their respective spheres or wards. I never mixed with the people, & hardly any of the citizens in Philada.
          As I will stay a few days in Philada., would it not be better, if you intend to answer, to wait until I have been there.
          The assertion that public employment in Philada. under the fed. administration in all its grades is confined to federalist is singular. 
          The Marshal Smith, Superintt. Irvine of military stores, store keeper Leonard, Supervisor, & Collector are republicans. They have in their hands the appointment of almost the whole subordinate offices. The naval officer, Surveyor, & Commissioner of Loans do not appoint a single subordinate officer. The clerk hire of the three together is only 4,696 dollars; of which 2,500 dollars are in the last office. The patronage of the two obnoxious officers is clerk hire to the annual amount of 2,196 dollars. The total amount of custom house expences in Philada. was for 1800—56,115 dollars; of which 9,847 was the compensation & patronage of M’pherson & Jackson; the whole remainder is Muhlenberg’s, about 1500 dollars excepted which belong to the revenue cutter; and the officers of this are republicans.
          
        